Citation Nr: 1234685	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Whether a Department of Veterans Affairs disability compensation overpayment was properly created due to the Veteran's "fugitive felon" status from February [redacted], 2008 to August [redacted], 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the RO.  

It is noted that there is a potential problem with representation in this case, although it is not fatal to the positive outcome below.  In late 2008 the Veteran attempted to have an attorney be recognized, at least as to this issue, as his representative.  Previously he was represented by the organization on the title page.  There is a notation on the letter that the attorney's letter was not a valid power of attorney appointment, but it does not appear that the Veteran was ever informed.  He subsequently sent a letter to the RO noting that he was represented by the attorney.  The RO continued to send information to the service organization as there was no valid revocation of that power of attorney.  Other than a "cc" notice on letters to the Veteran, he was never informed.  The service organization has offered written presentation in this case.  In view of the outcome below, there is no prejudice to the Veteran in proceeding on this matter.  As to any other claims that the Veteran may be pursuing, he is instructed that the attorney he has identified is not accredited to represent individuals before the VA and will not be recognized.  He may follow up at the RO as he needs to.

On his April 2010 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in June 2010, the Veteran, through his representative, withdrew his hearing request.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  In October 2008, the RO received notice that there had been a warrant issued for the Veteran on February [redacted], 2008.  The warrant was not served until August [redacted], 2008.  There is no indication that any earlier service was attempted, or that appellant at any time resisted or attempted to avoid service of the warrant.

2.  In March 2009, the RO terminated the Veteran's compensation, due to the RO's determination of his status as a fugitive felon from February [redacted], 2008, to August [redacted], 2008. 

3.  The Veteran was not a fugitive felon for VA purposes from February [redacted], 2008, to August [redacted], 2008.


CONCLUSION OF LAW

An overpayment of disability compensation was not properly created; the Veteran is not considered a fugitive felon for VA compensation purposes.  38 U.S.C.A. §§ 5103(a), 5103A, 5313B (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.911, 3.665(n) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In this case, the Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify and assist provisions of the VCAA does not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his challenge to the validity of the overpayment.   The Board concludes that the requirements for the fair development of the appeal have been met in this case.  VA informed the Veteran in an October 2008 letter that it had been advised by law enforcement authorities that the Veteran had been identified as a fugitive felon because he was the subject of an outstanding warrant issued on February [redacted], 2008.  VA informed the Veteran in a March 2009 letter that it had terminated his award, effective February [redacted], 2008, due to his fugitive felon status.  The Veteran was also informed that VA had restored his award, effective August [redacted], 2008 when the warrant was cleared.  It explained that this action had resulted in overpayment of benefits.  Following the Veteran's notice of disagreement as to the creation of the overpayment, the RO sent the Veteran a statement of the case, which explained the basis for its determination.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Regulations

A veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon. See 38 U.S.C.A. § 5313B (West 2002 & Supp. 2011).

The implementing regulation provides: (1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon; (2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law; (3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n). 

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.' Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Factual Background and Analysis

In an October 2008 letter, the RO informed the Veteran that it had received notification from law enforcement authorities that he was the subject of an outstanding arrest warrant and considered a fugitive felon.  The RO indicated that no action would be taken to adjust the Veteran's benefits for 60 days in order to allow the Veteran the opportunity to clear the warrant or advise VA if the wrong person had been identified.  

The Circuit Court Docket sheet reflects that a complaint was filed and a warrant issued for the Veteran on February [redacted], 2008.  The Docket sheet further reflects that the warrant was not served on the Veteran until August [redacted], 2008.  In a November 2008 letter, the Veteran's attorney highlights this delay in service and notes that he was advised that a possible reason for the delay in serving the warrant was that it got lost in the shuffle while everybody was running for the office of sheriff because the current sheriff was retiring at the end of his term.  In any event, there is no evidence on file that there was an earlier attempt to serve the warrant, nor is there any evidence that the appellant attempted to flee or otherwise award service.

In a March 2009 letter, the RO informed the Veteran that it had terminated his VA compensation from February [redacted], 2008, to August [redacted], 2008.  Due to his being the subject of an outstanding warrant during that time, he was considered a fugitive felon, and his benefits were terminated for that time period.

The Veteran disagreed with the RO's decision.  He contended that he was unaware that a warrant had even been issued until August [redacted], 2008, the day it was served and cleared.  He had maintained the same address and phone number and no attempt had been made prior to August [redacted], 2008.  The first time he became aware of the outstanding warrant was August [redacted], 2008, when he was at the courthouse with his son on an unrelated matter.  It was then that he was arrested on that warrant; he posted bail and was released the same day.  It is his contention that he was not fleeing because prior to August [redacted], 2008, he was unaware that there was an outstanding warrant to flee from.

Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees," or "violating a condition of probation or parole imposed for commission of a felony under the Federal or State law," as separate and independent conditions for a finding fugitive felon status.  As eluded to above, flight or hiding is also necessary to meet the legal definition of fugitive.

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  The Veteran has asserted that he did not know of the warrant.  Nothing on file contradicts that assertion.

An individual must have at least some knowledge of prosecution before he can be found to be fleeing.  There must be some evidence that the person knows his apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96097 (2nd Cir. 2005). 

As noted, in this case, the Veteran has asserted that he did not know there was a warrant for his arrest.  Circuit Court documentation confirms that although the warrant was issued for the Veteran on February [redacted], 2008, there was no service or even an attempt at service before August [redacted], 2008.  Thus, the Board finds that the Veteran had no knowledge of the prosecution against him prior to the date the warrant was served on August [redacted], 2008.  Therefore, it logically follows that he had no knowledge that a warrant had been issued in February 2008. 

When there is no evidence that a Veteran knew there was a warrant for his arrest, the mere presence of an outstanding warrant is insufficient to establish fugitive felon status.  See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  Here, there is no evidence that the Veteran was aware of the prosecution against him.  As such, the Board concludes that the evidence shows he was not a fugitive felon for VA purposes from February [redacted], 2008, to August [redacted], 2008. 

As the Veteran is not shown to have been a fugitive felon from February [redacted], 2008, to August [redacted], 2008, the termination of his compensation payments for that period of time was improper.  See 38 U.S.C.A. § 5313B; 38 C.F.R. §§ 3.665 (n).  Thus, on this record, the Board concludes the overpayment in question is not a valid debt.   

 
ORDER

The overpayment of VA compensation benefits was not properly created.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


